STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

LLOYD HARRELL JR.,                                                                       FILED
Claimant Below, Petitioner                                                          November 6, 2020
                                                                                  EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0534             (BOR Appeal No. 2053783)                           SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                               (Claim No. 2010113496)

WHITE CONSTRUCTION, INC.,
Employer Below, Respondent


                               MEMORANDUM DECISION
       Petitioner Lloyd Harrell Jr., by Counsel Reginald D. Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). White
Construction, Inc., by Counsel Maureen Kowalski, filed a timely response.

       The issue on appeal is medical treatment. On June 18, 2018, the claims administrator
denied Mr. Harrell’s request for authorization for Monovisc injections for his left and right knees.
The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the claims
administrator’s decision on December 21, 2018. This appeal arises from the Board of Review’s
Order dated May 8, 2019, which affirmed the decision of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

       Mr. Harrell sustained an injury to both knees on October 8, 2009, while working for White
Construction, Inc., when a windmill blade overturned, striking his lower extremities. An MRI of
both knees performed on November 20, 2009, revealed a left knee complex tear of the posterior
horn of the medial meniscus, a larger linear horizontal tear throughout the anterior horn of the
medial meniscus, bone edema in the tibia, joint effusion, and soft tissue swelling. The right knee
study showed a tear of the posterior horn of the medial meniscus and joint effusion.



                                                  1
        An Office of Judges Order dated February 24, 2010, held the claim compensable, but only
for bilateral knee contusion. A separate Office of Judges Order dated March 14, 2011, added right
and left meniscus tears as compensable conditions in the claim.

       Mr. Harrell underwent a left knee arthroscopy performed by S. Brett Whitfield, M.D., on
June 15, 2011. The post-operative diagnoses were left knee medial and lateral meniscal tears,
Grade 4 chondral defect of the trochlea, Grade 4 chondromalacia of the lateral femoral condyle,
and multiple cartilaginous loose bodies. A right knee arthroscopy was performed on September
7, 2011. The post-operative diagnoses for the right knee were complex tear of the posterior horn
of the medial meniscus, small radial tear of the posterior horn of the medial meniscus, Grade 4
chondral loss of the trochlea, and small area of Grade 3 chondral changes in the patella.

        Paul Bachwitt, M.D., performed an independent medical evaluation of Mr. Harrell on
March 28, 2012. X-rays taken during the evaluation revealed degenerative changes in both knees
related to weight and age. Dr. Bachwitt found that Mr. Harrell had reached his maximum degree
of medical improvement. Combining his left and right knee impairments, Dr. Bachwitt found a
total of 5% whole person impairment for the compensable injury of October 8, 2009. By claims
administrator Order dated September 21, 2012, Mr. Harrell was granted a 5% permanent partial
disability award based upon Dr. Bachwitt’s recommendation. The claims administrator granted
Mr. Harrell an additional 3% permanent partial disability award above and beyond the 5%
previously granted on July 1, 2013. The Order indicated that he had sustained a total of 8% whole
person impairment.

        On September 21, 2017, Mr. Harrell returned to Dr. Whitfield with complaints of pain in
both knees. Dr. Whitfield noted that he had been seen in the past for significant arthritic changes
within the medial and patellofemoral compartment of both knees, with the left knee slightly worse
than the right. It was also noted that he had microfracture performed on both knees, as well as
surgery. Dr. Whitfield stated that Mr. Harrell had most recently had treatment with Monovisc and
responded well to the treatment. Because Mr. Harrell reported that his pain was inhibiting his
ability to perform daily activities, Dr. Whitfield discussed seeking authorization for Monovisc
injections. On June 18, 2018, the claims administrator entered an Order denying Dr. Whitfield’s
request for Monovisc injections of both knees. The Order stated that the requested treatment was
not medically necessary or reasonably required for treatment of a compensable condition in the
claim. Mr. Harrell protested the claims administrator’s decision.

        In an addendum report of May 2, 2018, Dr. Bachwitt stated that x-rays of Mr. Harrell’s
knees on October 8, 2009, showed osteophytic lipping at the patellofemoral and tibiofemoral joints
of the left knee. Dr. Bachwitt outlined a history of knee sprains on April 13, 1998, left knee pain
and swelling with no known trauma on August 6, 2009, and diagnoses of left knee bursitis and
gout. Dr. Bachwitt opined that the degenerative changes in Mr. Harrell’s knees pre-existed the
compensable injury of October 8, 2009. Dr. Bachwitt found 8% whole person impairment for the
compensable injury.

        Dr. Bachwitt re-examined Mr. Harrell on September 25, 2018. Mr. Harrell complained
subjectively that both knees pop, catch, and stay swollen. He reported that he had fallen several
                                                2
times because he was not stable. Dr. Bachwitt opined that while Monovisc injections were a
reasonable treatment option, he did not believe they would substantially help the severe
degenerative arthritis in Mr. Harrell’s left knee. He further opined that the injections were related
to Mr. Harrell’s pre-existing arthritis in both knees and should be paid for by his private health
insurance.

        On December 21, 2018, the Office of Judges affirmed the claims administrator’s decision
denying authorization for Monovisc injections. The Office of Judges concluded that the weight of
the evidence establishes that the requested treatment is not reasonably required for treatment of
Mr. Harrell’s compensable injury. The Office of Judges noted that the claim is only compensable
for bilateral knee contusions and right and left meniscus tears. Relying on Dr. Bachwitt’s opinion,
the Office of Judges concluded that Mr. Harrell does not require any further medical treatment,
including Monovisc injections, in relation to his compensable injury of October 8, 2009. The Board
of Review adopted the findings of fact and conclusions of law of the Office of Judges and affirmed
its decision on May 8, 2019.

        After review, we agree with the decision of the Office of Judges, as affirmed by the Board
of Review. The record contains no reliable medical evidence to refute Dr. Bachwitt’s finding that
Mr. Harrell’s bilateral knee osteoarthritis is pre-existing and unrelated to the compensable injury
in the claim. Dr. Bachwitt has stated that no further treatment is necessary in regard to the
compensable injury. Accordingly, Mr. Harrell has failed to establish that the requested Monovisc
injections are reasonably required for treatment of his compensable October 8, 2009, injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                          Affirmed.

ISSUED: November 6, 2020

CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins

DISQUALFIED:
Justice John A. Hutchison




                                                 3